                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

UNITED STATES OF AMERICA                    §
                                            §
v.                                          §
                                            §   NO. 3:18-CR-00170-K
HEATHER NAOMI MANLEY,                       §
Defendant                                   §

             MEMORANDUM ADOPTING REPORT AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The Court referred the request for revocation of Defendant’s Supervised Release

to United States Magistrate Judge Rebecca Rutherford for consideration. The Court

has received the Report and Recommendation of the United States Magistrate Judge

pursuant to its order. Defendant having waived allocution before this Court as well as

her right to object to the Report and Recommendation of the United States Magistrate

Judge, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct.

       It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as

the opinion and findings of the Court. It is further ORDERED that the Defendant be

committed to the custody of the Bureau of Prisons to be imprisoned for a term of nine

(9) months, with no term of Supervised Release to follow.
      The Court recommends that Defendant be allowed to serve her sentence at FMC

Carswell, Fort Worth, Texas.

      SO ORDERED.

      Signed September 3rd, 2019.




                                     _______________________________________
                                     ED KINKEADE
                                     UNITED STATES DISTRICT JUDGE
